DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, Claims 2-4, 18-19, 24-25, and 27 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“electromechanical means” in Claim 23.
“power means” in Claim 27
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With regard to Claim 27:
The recitation of “the power means” is indefinite as it lacks antecedent basis. There is no prior positive recitation of power means in the claims.
With regard to Claim 30:
The claim as a whole is indefinite as it appears to be repeating most of the steps from Claim 29 and it is unclear how these steps further narrow claimed subject manner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 12, 17-19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pat. No. 8,813,276) in view of Parsons (US Pat. No. 3,959,832) and Britton (US Pat. No. 9,545,348).
With regard to Claim 1:
Lee discloses: An apparatus comprising: a support structure (10) with at least one pair of opposable embedded loops (30, 32)…said support structure extending between…bed boards (46), wherein…bed 
However Lee does not explicitly disclose: and at least one aperture dimensioned to traverse any one of vital lines from a patient in operable communication with any one of, or combination of a monitoring and therapeutic device, thereby allowing for the patient to be in any one of, or alternation of, supination, pronation, and any planar degree of deviation from a horizontal axis without causing dislodgement of said vital lines; said support structure extending between at least two bed boards, wherein each bed board further comprises: at least one block and tackle pulley; at least one rope lock mechanism; at least one mount for securing of the bed board with a bed frame.
Nevertheless Parsons teaches a hammock for invalids comprising multiple openings (22a-22g) with lids (24) and fastening systems (24a-24g) in the hammock (Fig. 1), for the purpose of preventing pressure 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lee with the teachings of Parsons such that the modification yields: “at least one aperture dimensioned to traverse any one of vital lines from a patient in operable communication with any one of, or combination of a monitoring and therapeutic device, thereby allowing for the patient to be in any one of, or alternation of, supination, pronation, and any planar degree of deviation from a horizontal axis without causing dislodgement of said vital lines”, for the purpose of not only relieving pressure on a patient using the support structure but also to provide access to various locations of a patient for intravenous procedures.
Furthermore Britton teaches a mattress system comprising at least two pulley systems (29) disposed on either side of a mattress (25), for the purpose of assisting in rotating and turning a patient (Col 5 lines 4-26).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have duplicated the pulley system of Lee (as modified above) and placed the duplicated pulley system on the other end of the bed, as taught by Britton, such that the modification yields: “said support structure extending between at least two bed boards, wherein each bed board further comprises: at least one block and tackle pulley; at least one rope lock mechanism; at least one mount In re Regis Paper Co. v. Bernis Co., 193 USPQ 8.
With regard to Claim 2:
Lee (as modified above) discloses the invention as described above.
Furthermore Lee discloses: wherein the block and tackle pulley is disposed flush on a wall of the bed board and is in tensionable communication with the support structure via the embedded loop (see how second pulley 47 is connected to Ref 48 which is disposed flush against wall of Ref 46 in Fig. 7A).
With regard to Claim 3:
Lee (as modified above) discloses the invention as described above.
Furthermore Lee discloses: wherein the block and tackle pulley extends from a wall of the bed board by a hinge point, said block and tackle pulley in tensionable communication with the support structure via the embedded loop (see how second pulley 47 and Ref 48 extend from a wall of Ref 46 via hinge point in Figs. 7A-7B).
With regard to Claim 6:
Lee (as modified above) discloses the invention as described above.
However Lee does not explicitly disclose: wherein the block and tackle pulley is disposed on a side rail fitted to a bed frame or the bed board and is in tensionable communication with the support structure via the embedded loop.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lee (as modified above) with the teachings of its own disclosure as well as the teachings of Britton to have “wherein the block and tackle pulley is disposed on a side rail fitted to a bed frame or the bed board and is in tensionable communication with the support structure via the embedded loop”, since Lee discloses that Ref 40 may be placed and attached to any other location of the bed (Col 7 lines 38-45), Britton discloses pulleys 29 being disposed on the side of the mattress (Fig. 2), and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With regard to Claim 12:
Lee (as modified above) discloses the invention as described above.
Furthermore Lee (as modified above) discloses: wherein the support structure further comprises at least one stress-relief aperture (Parsons: Ref 22a-22g) and is in tensionable communication with the 
With regard to Claim 17:
Lee (as modified above) discloses the invention as described above.
Furthermore Lee (as modified above) discloses: wherein the aperture dimensioned to traverse any one of vital tubes or vital lines is further configured to traverse any one of, or combination of, a foley catheter, central venous catheter, and endotracheal tube (Parsons: Ref 22a-22g).
With regard to Claim 18:
Lee (as modified above) discloses the invention as described above.
Furthermore Lee (as modified above) discloses: wherein the aperture is further coupled to at least one sealing flap (Parsons: Ref 24) with a fastening attachment (Parsons: Ref 24a-24g), whereby the aperture may be sealed or opened via a fastening attachment on a ventral side of the at least one flap interlocking with a corresponding counter-attachment on at least a one-eighth portion of a perimeter of the aperture (Parsons: Figs. 2-3; Col 3 lines 14-19).
With regard to Claim 19:
Lee (as modified above) discloses the invention as described above.
Furthermore Lee (as modified above) discloses: wherein the aperture is further coupled to at least one sealing flap (Parsons: Ref 24) with a fastening attachment (Parsons: Ref 24a-24g), whereby the aperture may be sealed, opened, or partially ajar via a fastening attachment on a ventral side of the at least one flap 61PATENT APPLICATIONATTORNEY DOCKET NO. KUPE-P001binterlocking with a corresponding counter-attachment on a dorsal side of the at least one opposably paired flap (Parsons: Figs. 2-3; Col 3 lines 14-19).
With regard to Claim 23:
Lee (as modified above) discloses the invention as described above.
Furthermore Lee discloses: further comprising an electromechanical means disposed on the bed board, whereby the electromechanical means is configured to actuate a wheel unit of the block and tackle pulley, thereby pulling in at least one direction a rope threaded through the block and tackle pulley and in tensionable communication with the support structure, thereby adjusting a position of a patient on the support structure (Lee discloses the use of an electric motor to operate Ref 60, see Col 7 line 60 – Col 8 line 13).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Parsons and Britton and in further view of Fergni (US Pat. No. 5,018,225).
With regard to Claim 5:
Lee (as modified above) discloses the invention as described above.
However Lee does not explicitly disclose: wherein the block and tackle pulley is coupled to a telescopic member disposed on a wall of the bed board, thereby when elevated, elevating the height of the block and tackle pulley and tensionable engagement with the support structure via the embedded loop.
Nevertheless Fergni teaches a bedsore prevention bed comprising a support structure (44) attached to rollers (38) which are connected to telescopic columns (20), for the purpose of elevating the support structure and patient as a whole and to help turn/rotate a patient to prevent bedsores (Figs.1-5).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lee (as modified above) with the teachings of Fergni, such that the modifications yield: “wherein the block and tackle pulley is coupled to a telescopic member disposed on a wall of the bed board, thereby when elevated, elevating the height of the block and tackle pulley and tensionable engagement with the support structure via the embedded loop”, for the purpose of elevating the support structure and patient as a whole and to help turn/rotate a patient to prevent bedsores.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Parsons and Britton and in further view of Young (PGPub. 2013/0081209).
With regard to Claim 13:
Lee (as modified above) discloses the invention as described above.
However Lee does not explicitly disclose: wherein the support structure further comprises embedded or surface-coated antibiotic agent for prevention or mitigation of decubitus ulcers or any other open wound.
Nevertheless Young teaches a mattress assembly (60) comprising thermoplastic material (61) and thermoset material (62) that have antimicrobial features ([0166]), for the purpose of providing a germ-free and clean environment for a user to lay on, especially for long periods of time.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lee (as modified above) with the teachings of Young such that the modifications yield: “wherein the support structure further comprises embedded or surface-coated antibiotic agent for prevention or mitigation of decubitus ulcers or any other open wound” for the purpose of providing a germ-free and clean surface for a user to lay on, especially for long periods of time. 
With regard to Claim 14:
Lee (as modified above) discloses the invention as described above.
However Lee does not explicitly disclose: wherein the support structure further comprises material resulting from a polymerization of chloroprene.
Nevertheless Young teaches a mattress assembly (60) comprising thermoset material (62) comprising neoprene (which is a polymerization of chloroprene) ([0164]), for the purpose of providing a comfortable, soft, and clean mattress for a user to lay on, especially for long periods of time.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lee (as modified above) with the teachings of Young such that the modifications yield: “wherein the support structure further comprises material resulting from a polymerization of chloroprene” for the purpose of providing a comfortable, soft, and clean surface for a user to lay on, especially for long periods of time.
With regard to Claim 15:
Lee (as modified above) discloses the invention as described above.
However Lee does not explicitly disclose: wherein the support structure further comprises any one of a hypoallergenic material.
Nevertheless Young teaches a mattress assembly (60) comprising thermoset material (62) made up of hypo-allergenic latex ([0165]), for the purpose of providing a clean and safe mattress for a user to lay on, especially for long periods of time.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lee (as modified above) with the teachings of Young such that the modifications yield: “wherein the support structure further comprises any one of a hypoallergenic material” for the purpose of providing a clean and safe surface for a user to lay on, especially for long periods of time.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Parsons and Britton and in further view of Heitz (US Pat. No. 5,661,860).
With regard to Claim 20:
Lee (as modified above) discloses the invention as described above.
However Lee does not explicitly disclose: further comprising a head support disposed with at least one aperture for exposing a face of the patient in a prone position and configured to traverse any one of a tube or line from any one of a head, neck, and throat of the patient.
Nevertheless Heitz teaches a mattress system comprising a pillow (16) that further comprises an aperture (Figs. 1-6, Col 3 lines 51-61), for the purpose of allowing a user to lay in the prone position while not obstructing a person’s breathing.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lee with the teachings of Heitz to have a head support with an aperture affixed to the support structure, such that the modification yields: “further comprising .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Parsons, Britton, Heitz, and in further view of Billauer (PGPub. 2012/0204346).
With regard to Claim 21:
Lee (as modified above) discloses the invention as described above.
However Lee does not explicitly disclose: wherein the head support further comprises a fastening attachment, whereby the head support is secured on the support structure via the head support fastening attachment interlocking with a corresponding counter- attachment.
Nevertheless Billauer teaches a modular mattress system comprising a pillow comprising a fastening attachment allowing said pillow to removably attach to a mattress (Fig. 3; [0084]), for the purpose of providing a method to quickly and efficiently remove, change, and clean pillows.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lee (as modified above) with the teachings of Billauer, such that the modification yields: “wherein the head support further comprises a fastening .
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Parsons.
With regard to Claim 28:
Lee discloses: An apparatus comprising: a support structure (10) with at least one pair of opposable embedded loops (30, 32)…and said support structure in tensionable and rotational communication with a block and tackle pulley (40, 47) via the at least one pair of opposable embedded loops on the support structure, enabling any one of, or combination of, lift and rotation of the patient in any one of, or alternation of, supination, pronation, and any planar degree of deviation from a horizontal axis (Figs. 1-2, 7A-7B, 9A-9D; Col 7 line 15 – Col 8 line 58).
However Lee does not explicitly disclose: and at least one aperture dimensioned to traverse any one of vital lines from a patient in operable communication with any one of, or combination of, a monitoring and 63PATENT APPLICATIONATTORNEY DOCKET NO. KUPE-P001btherapeutic device, thereby allowing for the patient to be in any one of, or alternation of, supination, pronation, and any planar degree of deviation from a horizontal axis without causing dislodgement of said vital lines.
Nevertheless Parsons teaches a hammock for invalids comprising multiple openings (22a-22g) in the hammock (Fig. 1), for the purpose of preventing pressure sores on a patient while providing access to various locations on the patient.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lee with the teachings of Parsons such that the modification yields: “and at least one aperture dimensioned to traverse any one of vital lines from a patient in operable communication with any one of, or combination of, a monitoring and 63PATENT APPLICATIONATTORNEY DOCKET NO. KUPE-P001btherapeutic device, thereby allowing for the patient to be in any one of, or alternation of, supination, pronation, and any planar degree of deviation from a horizontal axis without causing dislodgement of said vital lines”, for the purpose of not only relieving pressure on a patient using the support structure but also to provide access to various locations of a patient for intravenous procedures.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Heitz.
With regard to Claim 29:
Lee discloses: A method comprising the steps of: securing a bed board (46) to a bed frame (20) with a use of at least one mount (42); threading a rope (60) through at least one block and tackle pulley (47); guiding a free end of the rope through at least one rope guide (see end pulley of Ref 48 which guides Ref 60); attaching the free end of the rope 
However Lee does not explicitly disclose: traversing at least one aperture of a head support affixed on the support structure with a face of the patient in the prone position.
Nevertheless Heitz teaches a mattress system comprising a pillow (16) that further comprises an aperture (Figs. 1-6, Col 3 lines 51-61), for the purpose of allowing a user to lay in the prone position while not obstructing a person’s breathing.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lee with the teachings of Heitz to have a head support with an aperture affixed to the support structure, such that the modification yields: “traversing at least one aperture of a head support affixed on the support structure with a face of the patient in the prone position”, for the purpose of allowing a user to lay in the prone position while not obstructing a person’s breathing.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Heitz and in further view of Fergni.
With regard to Claim 31:
Lee (as modified above) discloses the invention as described above.
However Lee does not explicitly disclose: further comprising the step of: coupling the block and tackle pulley with a telescopic member disposed on a wall 65PATENT APPLICATIONATTORNEY DOCKET NO. KUPE-P001bof the bed board, thereby when elevated, elevating the height of the block and tackle pulley and tensionable engagement with the support structure via the embedded loop.
Nevertheless Fergni teaches a bedsore prevention bed comprising a support structure (44) attached to rollers (38) which are connected to telescopic columns (20), for the purpose of elevating the support structure and patient as a whole and to help turn/rotate a patient to prevent bedsores (Figs.1-5).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lee (as modified above) with the teachings of Fergni, such that the modifications yield: “further comprising the step of: coupling the block and tackle pulley with a telescopic member disposed on a wall 65PATENT APPLICATIONATTORNEY DOCKET NO. KUPE-P001bof the bed board, thereby when elevated, elevating the height of the block and tackle pulley and tensionable engagement with the support structure via the embedded loop”, for the purpose of elevating the support structure and patient as a whole and to help turn/rotate a patient to prevent bedsores.
Claims 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Heitz and in further view of Parsons.
With regard to Claim 32:
Lee (as modified above) discloses the invention as described above.
However Lee does not explicitly disclose: further comprising the step of: traversing at least one aperture on the support structure with any one of a vital line or tube in order for the patient to be in operable communication with any one of a medical monitoring device or therapeutic device, thereby preventing dislodgement of said vital line or tube.
Nevertheless Parsons teaches a hammock for invalids comprising multiple openings (22a-22g) with lids (24) and fastening systems (24a-24g) in the hammock (Fig. 1), for the purpose of preventing pressure sores on a patient while providing access to various locations on the patient.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lee with the teachings of Parsons such that the modification yields: “further comprising the step of: traversing at least one aperture on the support structure with any one of a vital line or tube in order for the patient to be in operable communication with any one of a medical monitoring device or therapeutic device, thereby preventing dislodgement of said vital line or tube”, for the purpose of not only relieving pressure on a patient using the 
With regard to Claim 34:
Lee (as modified above) discloses the invention as described above.
However Lee does not explicitly disclose: further comprising the step of: sealing and opening of variable degree any one of an aperture with at least one flap with any one of a fastening attachment.
Nevertheless Parsons teaches a hammock for invalids comprising multiple openings (22a-22g) with lids (24) and fastening systems (24a-24g) in the hammock (Fig. 1), for the purpose of preventing pressure sores on a patient while providing access to various locations on the patient.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lee with the teachings of Parsons such that the modification yields: “further comprising the step of: sealing and opening of variable degree any one of an aperture with at least one flap with any one of a fastening attachment”, for the purpose of not only relieving pressure on a patient using the support structure but also to provide access to various locations of a patient for intravenous procedures.
Allowable Subject Matter
Claims 4, 7-11, 16, 22, 24-26, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Please refer to the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673